DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 OCT 2021 has been entered.
 

Response to Amendment
Examiner notes the amendment filed 22 OCT 2021.  The status of the claims is as follows:
Claims 1, 3, 6-19, 23, 24, and 26-28 are pending.
Claims 1, 3, and 6-18 are withdrawn without traverse (03 JUN 2020).
Claims 2, 4, 5, 20-22, and 25 are canceled.
Claims 19 and 28 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 19, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘304 (U.S. PGPub 2010/0261304) in view of Avniel ‘392 (U.S. Patent 6,541,392) and Herbert ‘552 (U.S. Patent 7,075,552).
Claim 19 – Chang ‘304 teaches an apparatus for preparing a nanostructure film (Figure 62, PG 0233), comprising:
(a) a mixing apparatus (PG 0233, interdigital micromixer);
(b) at least two input ports fluidly connected to the mixing apparatus (PG 0233, first and second fluid sources operably coupled to the micromixer; PG 0234, syringe pumps for dispensing the fluids to the micromixer);
(c) a roll-to-roll coating system (PG 0233, the micromixer dispenses the mixed fluid to the substrate; PG 0343, Chang ‘304 renders obvious the incorporation of micromixers in continuous bath deposition systems (CBD, PG 0316); PG 0352, Chang ‘304 renders obvious the incorporation of a roll-to-roll susceptor system in a CBD system) comprising a two-roll coating module (PG 0352, the susceptor starts on one roll and is transferred to a second roll, defining a two-roll coating module; and
(d) an instrument configured to measure an optical property of the nanostructure film (e.g. PG 0269-0272, spectrophotometer at PG 0272 to measure absorption and transmission).
Chang ‘304 does not teach or suggest outputting a signal to adjust the optical property by adjusting a flow rate of at least one of the input ports, wherein the optical property is a white point of the nanostructure film.  Examiner notes that this limitation is part of a “configured to” limitation and is therefore considered as an intended use of the instrument.  The instrument only needs to be demonstrated to be capable of performing the act to read on the claims as presented.  Chang ‘304 is drawn to the metered application of reactant flow in a given batch (PG 0234, syringe pumps) and teaches that the concentration of the deposited material is result-effective with regards to desired thickness (PG 0204).  Avniel ‘392 is drawn to the fabrication of anisotropic thin films (Abstract) and teaches that spectrophotometers can be used to monitor reaction conditions in a chamber to precisely control reactant flows in order to precisely deposit materials on substrates (Column 6 Lines 30-65).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chang ‘304 to permit the spectrophotometer to control deposition as suggested by Avniel ‘392, as Chang ‘304 uses a spectrophotometer to measure optical properties of a deposited film and is open to the formation of multilayer films and Avniel ‘392 teaches that using a spectrophotometer to measure reactant conditions in a chamber and control deposition accordingly allows for precise deposition of tailored films on a substrate.
Herbert ‘552 is directed to the characterization and calibration of display devices (e.g. Abstract).  Column 5 Lines 5-16 teach that white points are relevant optical properties for display devices and that they can be measured by 
Claim 23 – Chang ‘304 / Avniel ‘392 / Herbert ‘552 teaches the apparatus of claim 19, wherein the at least two input ports are flow controlled (Chang ‘304 PG 0234, 25mL syringe pumps inherently control the flow to 25mL per batch).
Claim 26 – Chang ‘304 / Avniel ‘392 / Herbert ‘552 teaches the apparatus of claim 19, wherein the instrument comprises a spectrometer (Chang ‘304 PG 0272, spectrophotometers are a specialized spectrometer; the specific model cited is expressly called an optic spectrometer).
Claim 27 – Chang ‘304 / Avniel ‘392 / Herbert ‘552 teaches the apparatus of claim 26, wherein the spectrometer is configured to measure ultraviolet-visible light (Chang ‘304 PG 0272, UV-Vis spectrophotometer).
Claim 28 – Chang ‘304 / Avniel ‘392 / Herbert ‘552 teaches the apparatus of Claim 19, wherein the nanostructure film has exited the roll-to-roll coating system and has been exposed to the instrument (Chang ‘304 PG 0269-0272, PG 0343, PG 0352, see .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘304 / Avniel ‘392 / Herbert ‘552 as applied to Claim 23 above, and further in view of Lowe ‘915 (U.S. PGPub 2004/0027915).
Claim 24 – Chang ‘304 / Avniel ‘392 / Herbert ‘552 does not fairly teach static mixers.  Chang ‘304 teaches interdigital micromixers at PG 0233.  Lowe ‘915 teaches micromixers for the mixing of at least two liquids (e.g. Title, Abstract, PG 0003, 0005) and teaches that interdigital micromixers are known to be static micromixers (PG 0003).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chang ‘304 / Avniel ‘392 / Herbert ‘552 to use the static micromixer of Lowe ‘915, as Chang ‘304 / Avniel ‘392 / Herbert ‘552 wants to mix fluids in an interdigital micromixer and Lowe ‘915 teaches that static interdigital micromixers are known in the art to be suitable for mixing fluids.

Response to Arguments
Applicant's arguments filed 22 OCT 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 7-8) that the cited references, particularly Chang ‘304, do not teach or suggest a two-roll coating system as newly claimed in Claims 19 and 28.  Examiner notes that during the interview, it was stipulated that further search and consideration of the references was required prior to any determination of patentability 
Applicant makes no specific arguments to any dependent claim other than dependence from an allowable claim.  As Claim 19 is not presently considered in condition for allowance, and in the absence of specific arguments for the patentability of the dependent claims, Examiner maintains the propriety of the previous rejections of Claims 23, 24, and 26-27 and the propriety of the rejection of amended Claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL G MILLER/             Examiner, Art Unit 1712        

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712